This is a companion case to that of R. W. Loomis v. Gulf Oil Corporation, 123 S.W.2d 501, this day decided by this court in an opinion by Chief Justice Leslie. The parties to the instant suit are R. A. Loomis, Jr., and wife, Mrs. Lula May Loomis, as plaintiffs, and Gulf Oil Corporation and Gulf Refining Company, as defendants. With the exception of a difference in parties, the cases are substantially and in most respects exactly the same. With the exception noted, the pleadings, evidence, judgment and questions of law on appeal are the same as in the companion case.
The opinion in the case referred to is adopted as our opinion in this case.
  The judgment is affirmed. *Page 506